           CASE 0:20-cv-01906-WMW-KMM Doc. 42 Filed 04/12/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Elisabeth Cleveland,                                 Case No. 20-cv-1906-WMW-KMM

                         Plaintiff(s),
                                                              PRETRIAL
 v.                                                         SCHEDULING
                                                               ORDER
 Whirlpool Corporation,

                         Defendant(s).


           The parties have agreed that this case should be managed in coordination with

two related cases: Larchuk v. Whirlpool Corp., No. 2:20-cv-04442-BMS (E.D. Pa.)(filed

September 10, 2020), and Redmon v. Whirlpool Corp., No. 1:20-cv-06626 (N.D. Ill.)(filed

November 6, 2020). The below schedule embraces this coordination. In addition,

this schedule governs discovery and related matters that precede anticipated motions

for class certification to be filed in all three cases. Additional deadlines and related

provisions to govern the post-class-certification phase of this case will be adopted at a

later date.


FACT DISCOVERY: DEADLINES AND LIMITATIONS
      1.      All pre-discovery disclosures required by Rule 26(a)(1) shall be completed
              on or before April 10, 2021.
      2.      The first phase of fact discovery shall be commenced in time to be
              completed on or before August 18, 2021.
      3.      The parties are going to meet and confer regarding appropriate limitations
              on fact discovery that will apply to all three of the related cases. When


                                              1
       CASE 0:20-cv-01906-WMW-KMM Doc. 42 Filed 04/12/21 Page 2 of 4




         appropriate and if necessary, they will submit those proposals to the Court
         for approval.


EXPERT DISCOVERY: DEADLINES AND LIMITATIONS
  1.     The parties agree that expert witnesses may be necessary regarding class-
         certification issues. Disclosure of the identity of expert witnesses under Rule
         26(a)(2)(A) and the full disclosures required by Rule 26(a)(2)(B),
         accompanied by the written report prepared and signed by the expert
         witness, shall be made as follows:
         a. Plaintiff: The Plaintiffs shall make their disclosures regarding expert
            evidence related to class certification on or before September 17, 2021.
         b. Defendants: The Defendants shall make their disclosures regarding
            expert evidence related to class certification on or before October 22,
            2021.
         c. Rebuttal: the Plaintiff shall make any rebuttal disclosures by
            November 12, 2021.
  2.     Expert discovery related to class certification, including depositions, shall be
         completed by January 14, 2022.


DEADLINES FOR FILING MOTIONS
  1.     The parties will meet and confer regarding a deadline for the filing of a
         Motion for Class Certification, and a related briefing schedule. This
         deadline for filing of the initial motion will be after the conclusion of class-
         certification-related expert work in this matter. On or before September 1,
         2021, the parties must submit a joint proposal for this briefing schedule to
         the Court.
  2.     The parties agree that any motions to amend will require leave of court,
         regardless of the timing of such motions.
  3.     Non-dispositive motions and supporting documents which relate to class-
         certification fact discovery or related matters shall be filed and served on or
         before September 1, 2021.




                                           2
        CASE 0:20-cv-01906-WMW-KMM Doc. 42 Filed 04/12/21 Page 3 of 4




   4.      Non-dispositive motions and supporting documents which relate to class-
           certification expert discovery shall be filed and served on or before
           January 28, 2022.


NON-DISPOSITIVE MOTIONS: GUIDELINES
        When possible, the parties should bring discovery disputes to the Court using

the Court’s process for informal dispute resolution (IDR). One or both parties can

contact the Court via phone or email to set a prompt (usually within 2-3 business

days) telephone conference to discuss the issues. Two days before the hearing, the

parties shall email (not file) the Court either a joint letter setting forth their respective

positions or separate letters. If the parties submit separate letters, they must serve a

copy on the opposing side unless they have received prior permission from the Court

to submit the letters ex parte. Letters should be concise and focus on narrowing the

issue in dispute as much as possible. Both sides must agree to use the informal

process to resolve discovery disputes. If either side objects to using this process, a

formal motion must be filed.

        If formal non-dispositive motions are filed, they must comply with the

Electronic Case Filing Procedures for the District of Minnesota, with Local Rules 7.1

and 37.1, and be in the form prescribed by Local Rule 37.2. Courtesy copies for

Judge Menendez are not welcome, unless the motions contain or refer to

documents that are not filed on ECF. All non-dispositive motions shall be

scheduled for hearing by calling the Judicial Assistant to Magistrate Judge Menendez,


                                              3
        CASE 0:20-cv-01906-WMW-KMM Doc. 42 Filed 04/12/21 Page 4 of 4




at 612-664-5140, prior to filing, except when all parties are in agreement that no

hearing is required. Such an agreement shall be expressly set forth in the notice of

motion. Counsel are advised not to notice additional motions for hearing on an

already existing hearing date without first contacting the Court for permission to do

so.

       A “meet and confer” requirement applies to IDR and formal motion practice.

Parties must attempt to confer through personal contact, rather than solely through

written correspondence or email. Whether parties raise non-dispositive disputes

informally or through traditional motions, the parties must engage in a focused meet

and confer process in a sincere effort to resolve or narrow the disagreement.

DISPOSITIVE MOTIONS AND TRIAL
       The parties agree that, following the district court’s resolution of the

anticipated Motion for Class Certification, the Court will hold an additional

scheduling conference, and will set deadlines for any additional discovery as well as

for the filing of Motions for Summary Judgment. In addition, at that time the Court

will set a “trial ready” date for this case.

 Date: April 12, 2021                              s/ Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge




                                               4
